DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

            Applicant's arguments filed February 02, 2022 have been fully considered but they are not persuasive. Yeh is directed to wireless radio channels/systems rather than power line communication systems, evidenced by the antennas shown in the system of FIGS. 2 – 4. Yeh does not teach or suggest a system for multiple-input multiple-output (MIMO) power line communications.
            Examiner submits that Yeh teaches of a system for multiple-input multiple-output (MIMO) power line communications (title and Abstract and Fig.4).

             Applicants submit that the transceiver shown in FIG. 2 of Yeh(2) operates in a sequential manner, as there is only one receiver antenna to sequentially receive the transmitted signals, at two different times, from the transmitter.
              Examiner submits that the one receiver antenna would sequentially receive the transmitted signals, at two different times, from the transmitter. However, Fig. 2 of Yeh(2) 

            Applicants submit that Yeh(2) simply cannot teach or suggest this feature since Yeh(2) does not teach or suggest the underlying structures that are configured to improve a signal-to-interference ratio and mitigate intercarrier interference, as recited in claim 13.
             Examiner submits that Yeh(2) teaches of the receiver transform blocks and the transmitter transform blocks being configured to mitigate intercarrier interference (mitigate  ICI, Abstract and Page 532, Col 1). One skilled in the art would know that interference such as intercarrier interference would negatively affect the SNR. Therefore, one skilled in the art would have known that mitigating intercarrier interference would overall improve the Signal to Interference ratio for improving performance of the OFDM system. 

Claim Rejections - 35 USC § 112

           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 16 – 18 and 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 


           Claim 16 recites the limitation "the first coupler" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 17 recites the limitation "the second coupler" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 18 recites the limitation "the second coupler" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 21 recites the limitation "the first coupler" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 22 recites the limitation "the second coupler" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 23 recites the limitation "the second coupler" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

         Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (“Space-Time Code Orthogonal Frequency Division Multiplexing in Power Line Communications”, California State University Long Beach, IEEE, 2017) in view of Yeh et al (“Design Space–Time Trellis-Coded Intercarrier Interference Parallel Cancelation Architectures for OFDM Systems”, California State University, Ozyegin University, IEEE, May 2017) (Yeh(2)). 

Re claims 13 and 19, Yeh teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x2 ST-OFDM, Fig.4), comprising: a space-time encoder (ST, Fig.4) configured to encode a sequence of data symbols to generate a first code word and a second code word (first and second code words, output of ST, Fig.4); a first transmitter inverse transform block configured to inverse transform the first code word into an inverse transformed first code word (first IFFT (top IFFT), Fig.4); a second transmitter inverse transform block configured to inverse transform the second code word into an inverse transformed second code word (second IFFT (bottom IFFT), Fig.4), the first transmitter inverse transform block and the second transmitter inverse transform block being connected in parallel (the two IFFTs connected in parallel as shown in Fig.4); a first cyclic prefix adder configured to add a first cyclic prefix to the inverse transformed first code word (CP, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems) to generate a first signal (Tx1, Fig.4) for transmitting over a first path of a power line channel (power line channel, h1, Fig. 2 and Page 3, Col 2, 2x2 ST-OFDM Systems); a second cyclic prefix adder configured to add a second cyclic prefix to the inverse transformed second code word  (CP, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems) to generate a second signal (Tx2, Fig.4) for transmitting over a second path of the power line channel (power line channel, h2, Fig. 4 and Page 3, Col 2, 2x2 ST-OFDM Systems); a first cyclic prefix remover configured to remove the first cyclic prefix from the first signal received via the first path of the power line channel to generate a first resultant signal (first CPR, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems); a second cyclic prefix remover configured to remove the second cyclic prefix from the second signal received via the second path of the power line channel to generate a second resultant signal the two FFTs connected in parallel as shown in Fig.4), and a combiner configured to combine the first received signal and the second received signal to form a combined received signal (combiner, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems and equation 7 shows the combined received signal); and a detector configured to detect the data symbols from the combined received signal to form an output signal (detector, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems and equation 7 shows the detected symbols). However, Yeh does not specifically teach of the transmitter and receiver having forward transform block and an inverse transform block respectively and all the transform blocks together configured to improve a signal-to-interference ratio and mitigate intercarrier interference. 
           Yeh(2) teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x1 STPC-OFDM, Fig.2), comprising: a space-time encoder (ST, Fig.2) configured to encode a sequence of data symbols to generate a first code word and a second code word (first and second code words, output of ST, Fig.2); a transmitter inverse transform block configured to inverse transform the first code word into an inverse transformed first code word (first IFFT (IFFT on the transmitter) Fig.2); a transmitter forward transform block configured to forward 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a 2x2 STPC-OFDM system for effectively mitigating intercarrier interference. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have improved the Signal to Interference ratio as result of the interference reduction for improved performance of the OFDM system. 

         Claims 16 – 18 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh and Yeh(2) in view of Berger et al (“MIMO Power Line Communications”, Kenus Informatica, Institut Mines-Telecom, Sony’s European Technology Center in Stuttgart, IEEE, 16 July 2014).

         Re claims 16 and 21, Yeh and Yeh(2) teach all the limitations of claims 13 and 19 except of wherein the first coupler comprises a delta coupler; and wherein the delta coupler is configured to enable the first signal to be transmitted via a phase-protective earth port and the second signal to be transmitted via a phase-neutral port.

          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a delta coupler to enable the first and second signals to be transmitted so as to avoid additional CM currents. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first signal transmitted via a phase-protective earth port and the second signal to be transmitted via a phase-neutral port for efficient MIMO coupling with reduced emission.

         Re claims 17 and 22, Yeh and Yeh(2) teach all the limitations of claims 13 and 19 except of wherein the second coupler comprises a star coupler; and wherein the star coupler is configured to enable the first signal to be received via a phase port and the second signal to be received via a neutral port.
           Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a neutral port (N, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a star coupler to enable the first and second signals to be received for its additional reception path.  It would have been obvious 

              Re claims 18 and 23, Yeh and Yeh(2) teach all the limitations of claims 13 and 19 except of wherein the second coupler comprises a star coupler; and wherein the star coupler is configured to enable the first signal to be received via a phase port and the second signal to be received via a common mode port.
             Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a common mode port (S4 to receive CM signals, Fig.1 and Page 3, Col 1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a star coupler to enable the first and second signals to be received for its additional reception path.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a star coupler to enable the first signal to be received via a phase port for reduced emission and the second signal to be received via a common mode port for less attenuation for highly attenuated channels.

s 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Yeh(2) in view of Yoo et al (“Performance of Space-Time-Frequency Coding Over Indoor Power Line Channels”, IEEE, September 2014) and further in view of Berger.

          Re claim 24, Yeh teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x2 ST-OFDM, Fig.4), comprising: a space-time encoder (ST, Fig.4) configured to encode a sequence of data symbols to generate a first code word and a second code word (first and second code words, output of ST, Fig.4); a first transmitter inverse transform block configured to inverse transform the first code word into an inverse transformed first code word (first IFFT (top IFFT), Fig.4); a second transmitter inverse transform block configured to inverse transform the second code word into an inverse transformed second code word (second IFFT (bottom IFFT), Fig.4); a first cyclic prefix adder configured to add a first cyclic prefix to the inverse transformed first code word (CP, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems) to generate a first signal (Tx1, Fig.4) for transmitting over a first path of a power line channel (power line channel, h1, Fig. 2 and Page 3, Col 2, 2x2 ST-OFDM Systems); a second cyclic prefix adder configured to add a second cyclic prefix to the inverse transformed second code word  (CP, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems) to generate a second signal (Tx2, Fig.4) for transmitting over a second path of the power line channel (power line channel, h2, Fig. 4 and Page 3, Col 2, 2x2 ST-OFDM Systems); a first cyclic prefix remover configured to remove the first cyclic prefix from the first signal received via the first path of the power line channel to generate a first resultant signal (first CPR, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems); a second cyclic prefix 
           Yeh(2) teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x1 STPC-OFDM, Fig.2), 
            Yoo teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (Abstract), comprising: a space-time encoder configured to encode a sequence of data symbols to generate a first code word and a second code word (ST Encoder, Fig.4 and Page 3329, Col 1); a first transmitter inverse transform block configured to inverse transform the first code word into an inverse transformed first code word (for port 1, Figures 2 – 4); a second transmitter inverse transform block configured to inverse transform the second code word into an inverse transformed second code word (for port 2, Figures 2 – 4); a first cyclic prefix adder configured to add a first cyclic prefix to the inverse transformed first code word to generate a first signal for transmitting over a first path of a power line channel (CP, Fig.2); a second cyclic prefix adder configured to add a second cyclic prefix to the inverse transformed second code word to generate a second signal for transmitting over a second path of the power line channel (CP, Fig.2); a first cyclic prefix remover configured to remove the first cyclic prefix from the first signal received via the first path of the power line channel to generate a first resultant signal (as shown in Fig.2); a second cyclic prefix remover to remove the second cyclic prefix from the second signal received via the second path of 
          Berger teaches of a delta coupler (Delta-Style, Fig.1) configured to enable the first signal to be transmitted via a phase-protective earth port (PE, Fig.1) and the second signal to be transmitted via a phase-neutral port (N, Fig.1). Berger further teaches of a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a neutral port (N, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a 2x2 STPC-OFDM system for effectively 

          Re claim 25, Yeh teaches of wherein the transmitter inverse transform block and the transmitter forward transform blocks are connected in parallel (the transmitter the transmitter inverse transform block and the transmitter forward transform block as taught by Yeh(2) in claim 24); and wherein the receiver forward transform block and the receiver inverse transform block are connected in parallel (the receiver transform blocks are connected in parallel as shown in Fig.4) (the receiver inverse transform block and the receiver forward transform block as taught by Yeh(2) in claim 24).

Conclusion

            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633